 

[exhbit1070.jpg]
CONFIDENTIAL
 
CONSOLIDATED TRIBUNE MEDIA SERVICES
LICENSED DATA AND SERVICES AGREEMENT
 
This Consolidated Tribune Media Services Licensed Data Agreement and Services
(“Agreement”) dated November 1, 2010 (“Consolidated Effective Date”) amends and
restates the Tribune Media Services Licensed Data Agreement effective as of the
14th of May 2007 (“Effective Date”) between Tribune Media Services, Inc.
(“TMS”), a Delaware corporation having a place of business at 435 N. Michigan
Ave., Chicago, IL 60611, and TiVo Inc. (“TiVo” or “Licensee”), a Delaware
corporation having a place of business at 2160 Gold Street, Alviso, California
95002, as further amended by the parties on November 15, 2007, and in the First
Amendment entered into on June 1, 2009. In consideration of the mutual covenants
contained herein, TMS and TiVo agree as follows:
 
1. DEFINITIONS.
(a) TiVo Service means content, applications, and features with TiVo branding,
style or design made available to TiVo Subscribers, TiVo Non-Subscription
Consumers, or TiVo Commercial Partner Subscribers (each term defined below).
TiVo Service may [*].
 
(b) Multichannel video programming distributor (“MVPD”) means cable,
telecommunications or satellite operators or international broadcasters that
distribute programming to consumers.
 
(c) TiVo Licensees means MVPDs who license the TiVo Service and distribute it to
TiVo Subscribers.
 
(d) TiVo Subscribers means consumers who have a contractual relationship with
TiVo as described in Section 1(g) below or consumers who have a contractual
relationship with a TiVo Licensee. Solely for fee calculation purposes, “TiVo
Subscriber” excludes consumers [*].
 
(e) TiVo Promotional Partners means third parties who work with TiVo to offer or
promote the TiVo Service to TiVo Subscribers, TiVo Non-Subscription Consumers,
or TiVo Commercial Partner Subscribers or prospective TiVo Subscribers,
prospective TiVo Non-Subscription Consumers, or prospective TiVo Commercial
Partner Subscribers.
 
(f) TiVo Commercial Service means any product or service TiVo offers to
non-consumer third parties, such as broadcasters or advertisers, provided that
such product or service does not provide TMS Unique IDs directly to such third
parties. For purposes of this definition, TiVo may provide TMS Unique IDs to
then-current TMS licensees of the relevant TMS Unique IDs, which should be
confirmed in writing by TMS, which shall be via e-mail.
 
(g) TiVo-Owned Subscription means a contractual relationship between TiVo and an
individual consumer, provided TiVo provides such consumer with access to TMS
Licensed Data via the TiVo Service.
 
(h) TMS Data Products means all data and materials that TMS licenses, now or in
the future, to a third party [*] providing entertainment guidance products,
excluding [*], products and services made possible by an

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

acquisition by TMS of products, services or companies following the Effective
Date, and data and materials that TMS has customized for a third party licensee.
The current list of TMS Data Products is attached as Exhibit C. The definition
of TMS Data Products in the future will expand to include other products
released to third parties [*] (“New Development Products”).
 
(i) TMS Partner Data means data and materials owned by third parties and
licensed by TMS on behalf of third parties. TMS Partner Data will be made
available to TiVo, at a rate no higher than the TMS list price; the specific
rate for such data and materials will be [*], unless already covered in this
Agreement, as are, [*].
 
(j) TiVo Development Initiative Products means TMS products or services
developed and accepted pursuant to Section 8(g).
 
(k) TMS Licensed Data means all data and materials that TMS licenses to TiVo
under this Agreement, specifically including all TMS Data Products, TiVo
Development Initiative Products, certain [*], as further detailed in Exhibit A.
For the sake of clarity, TMS Data Products, TMS Partner Data, New Development
Products, or other products referenced in Exhibit A with respect to a particular
geography will be TMS Licensed Data for that geography.
 
(l) TMS Services means services requested by TiVo, such as product development,
technology support, and editorial services.
 
(m) TMS Competitors means collectively Initial Competitors and Subsequent
Competitors. The list of TMS Competitors as of the Consolidated Effective Date
is set forth in Exhibit F, and any entity controlling, controlled by or under
common control with those companies. Notwithstanding the foregoing sentence, for
purposes of this Agreement, TiVo shall not be deemed a TMS Competitor, [*].
Subsequent Competitors shall include, in addition to the listed companies, [*].
Subsequent Competitors are limited to companies that (1) [*], or (2) [*]. During
the entire Term, a company who is a licensee of substantially all of any set of
TMS national television listings data shall not be deemed an Initial Competitor
or a Subsequent Competitor, so long as that company is a licensee of certain TMS
Licensed Data Products. [*].
 
(n) TMS Unique IDs mean the alphanumeric or other identifiers provided as part
of the TMS Licensed Data to identify a specific program, actor, or other entity.
TMS Unique IDs also includes any code from which TMS Unique IDs can be deduced
without a translation tool (“Key”). TiVo will treat any such TiVo-produced Key
as TMS Confidential Information.
 
(o) Grid Guide means a grid with two axes: one axis represents time, and the
other axis represents television channels; the cells within the grid are
proportional to the size and length of the program; a Grid Guide would also
include, in another format, data for substantially all programs on substantially
all major channels for a period of at least two (2) weeks. Sample grid guides
are attached in Exhibit G1. This definition of Grid Guides is specifically
intended to exclude excerpted, reconfigured data sets, such as Guru Guides,
Season Passes modules, Now Playing modules, TiVo Mobile, To Do List modules, top
ten modules, and other recommendation modules, samples of which are attached in
Exhibit G2.
 
(p) Control (including, with its correlative meanings, “controlled by” and
“under common control with”) shall mean the possession, of the power to direct
or cause the direction of management or policies of a company or person, whether
through the ownership of securities or partnership or other ownership interests,
by contract or otherwise.
 
(q) TiVo Non-Subscription Consumers means consumers of a product [*].
 
(r) TiVo Commercial Partners means [*].

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 
(s) TiVo Commercial Partner Subscriber means consumers of a product [*].
 
2. GRANTS OF LICENSE. Subject to the terms and conditions of this Agreement and
the license restrictions set forth in Section 3, TMS hereby grants to TiVo,
during the Term of this Agreement, a non-exclusive, non-assignable,
sublicenseable, fee-bearing license to copy, prepare derivative works based
upon, publicly display and distribute, the TMS Licensed Data, as further
specified on Exhibit A to the following recipients: (i) [*], (ii) [*], (iii)
[*], (iv) [*], (v) [*], (vi) [*], and (vii) [*].
Notwithstanding the foregoing, TiVo may sublicense TMS Licensed Data solely to
the extent necessary either to promote the TiVo Service to prospective TiVo
Subscribers, prospective TiVo Non-Subscription Consumers, or prospective TiVo
Commercial Partner Subscribers, or to enable features or functions of the TiVo
Service to then-current TiVo Subscribers or then-current TiVo Non-Subscription
Consumers or then-current TiVo Commercial Partner Subscribers. In no event do
TiVo's sublicense rights include the right of third parties or consumers to use
TMS Licensed Data for any purpose other than to use or promote the TiVo Service.
TiVo will prohibit TiVo Licensees or TiVo Commercial Partners [*]. For sake of
clarity, [*]. For avoidance of doubt, TiVo may use, as a pictorial illustration,
selected TMS Licensed Data embedded in screenshots of the TiVo Service to
promote the TiVo Service directly to actual or potential TiVo Subscribers TiVo
Non-Subscription Consumers, or TiVo Commercial Partner Subscribers, and any
photos or images shall be used for purposes that are primarily illustrative of
the TMS Licensed Data or the TiVo Service.
 
3. LICENSE RESTRICTIONS.
(a) TiVo will not provide TMS Unique IDs or an entire set of any individual TMS
Data Product, TMS Partner Data, or New Development Product to TiVo Promotional
Partners, TiVo Subscribers, TiVo Licensees, TiVo Commercial Service recipients,
TiVo Commercial Partners,
TiVo Non-Subscription Consumers, TiVo Commercial Partner Subscribers, or TMS
Competitors. For purposes of this Agreement, “entire set” means substantially
all of the contents of any TMS Data Product, TMS Partner Data, or New
Development Product as defined in the corresponding data specification. By way
of illustration of what “entire set” means, TiVo may [*].
 
(b) [Section left intentionally blank.]
 
(c) Except as expressly provided in this Agreement, TMS does not grant TiVo any
rights or licenses in or to the TMS Licensed Data, the related names and
trademarks or associated components, including, without limitation, the content
and proprietary systems used by TMS in connection with the TMS Licensed Data.
TiVo shall not provide TMS Competitors or any TiVo Licensee, TiVo Subscriber,
TiVo Commercial Service recipients, TiVo Commercial Partners, TiVo
Non-Subscription Consumers, TiVo Commercial Partner Subscribers, or TiVo
Promotional Partner with tables that match TMS Unique IDs with another data
provider's IDs; however, TiVo may internally map TMS Unique IDs with another
data provider's IDs only to provide the TiVo Service to third parties.
 
(d) TiVo may use the TMS Licensed Data only as expressly set forth in this
Agreement. TiVo Subscribers, TiVo Non-Subscription Consumers or TiVo Commercial
Partner Subscribers may copy the TMS Licensed Data solely to the extent such
copying is inherent in the intended functioning of the TiVo Service; otherwise,
TiVo will use commercially reasonable efforts to prevent copying. TiVo, TiVo
Licensees, TiVo Commercial Partners, and TiVo Promotional Partners may, edit,
alter, modify, add to, or combine other data with the TMS Licensed Data only as
permitted in this Agreement and subject to the following restrictions:
(i) They may use isolated elements of the TMS Licensed Data, except for photos,
which must, in all cases, be displayed with accurate titles or actor/ actress
identifiers that photos are provided with by TMS to

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

TiVo;
(ii) To the extent they make wording changes to the TMS Licensed Data, such
wording changes may not render the TMS Licensed Data inaccurate or alter its
fundamental meaning;
(iii) To the extent that they add or combine other data (e.g., UK data overlays,
PPV data, TiVo supplied data) with the TMS Licensed Data, they will indicate
that any TMS Licensed Data originates from TMS; and
(iv) They will comply with written notice and instructions TMS provides to TiVo
for the attribution required by TMS Partner Data suppliers within the TMS
Partner Data. For avoidance of doubt, any breach of this provision will not be a
sufficient basis for termination unless:
 
(a) in cases in which the breach occurs in a display in print under TiVo's
control, on the Internet under TiVo's control, or in the software run on the
TiVo servers (specifically excluding software running on the DVR boxes), TMS has
notified TiVo of a breach thereof and TiVo has failed to cure the breach
prospectively pursuant to the cure periods set forth in Section 9; or
 
(b) in all other cases where the breach occurs, (i) TMS has notified TiVo of a
breach and TiVo has failed to make good faith efforts to cure the breach
prospectively within a reasonable time, and (ii) TMS has no direct recourse
available against a TiVo Licensee, TiVo Commercial Partner, or Promotional
Partner.
 
(e) TiVo will not implement a [*] using more than [*], as defined in Paragraph
1(o), with any Promotional Partners. TiVo shall provide TMS Licensed Data to
Promotional Partners solely for the purposes of (i) triggering use of TiVo
Service by TiVo Subscribers, TiVo Non-Subscription Consumers, or TiVo Commercial
Partner Subscribers, or (ii) generating new TiVo Subscribers, TiVo
Non-Subscription Consumers, or TiVo Commercial Partner Subscribers. When dealing
with Promotional Partners, TiVo will not replace the TMS Licensed Data such
Promotional Partner already licenses from TMS with licenses from TiVo for the
same data. TiVo shall use commercially reasonable and good faith efforts to
notify TMS on or near the start date of each significant promotion involving a
sublicense. TiVo does not have the right to allow Promotional Partners to
sublicense the TMS Licensed Data to such Promotional Partners' licensees.
 
4. [Section intentionally left blank.]
5. UNDERSTANDINGS REGARDING TMS LICENSED DATA.
(a) Product List Update. On a [*], TMS will provide TiVo with a list of all
nationally available, non-custom TMS Data Products and non-custom products made
available [*].
(b) Customized Services. TiVo is entitled to receive during the Term of this
Agreement all customized services TiVo receives from TMS as of the day prior to
the Effective Date, specifically, file size checks.
(c) TMS Licensed Data Source and Substitution. TMS may gather data and
information from any third party source. TMS reserves the right to cancel or
change any TMS Licensed Data product listed on Exhibit A or developed under this
Agreement as a TiVo Development Initiative Product or New Development Product,
provided, however, that if TMS does so, then (i) TMS at its sole discretion,
must either substitute substantially identical data in substantially the same
form and format or reduce on a pro rata basis the fees payable by TiVo for such
unavailable elements of TMS Licensed Data, in accordance with the current TMS
rate card and refund TiVo the development fees paid by TiVo, if any, for a
cancelled TiVo Development Initiative Product; and (ii) TiVo has the right to
terminate the Agreement if the TMS Licensed Data is changed materially in that
it affects a core feature or functionality of the TiVo Service (“Material
Change”). TMS shall give TiVo [*] prior written notice of any anticipated
changes in a TMS Licensed Data product that TMS reasonably

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

believes might constitute a Material Change. TiVo shall give TMS [*] prior
written notice of its intent to terminate based on such a Material Change.
(d) TMS Licensed Data Acceptance. TiVo agrees to accept the elements of the TMS
Licensed Data in the format set forth in the data specifications relevant to
such elements. TMS will make the data specifications for all TMS Licensed Data
available to TiVo.
(e) TMS Licensed Data Format Changes. TMS may change the TV Schedules and other
TMS Licensed Data in ASCII only by adding fields at the end of file(s) and/or
modifying field formats. TMS may not delete any fields in TMS Licensed Data in
ASCII. For any such changes to the TMS Licensed Data, TMS must notify TiVo in
writing at least ninety (90) days in advance.
(f) TiVo Requests for Operational Support Improvements and Services. If TiVo
requests format revisions or custom services (e.g., custom line-ups) not related
to data quality and problem resolutions (which are addressed in Section 8), then
fees for such revisions or services will be negotiated in good faith between
TiVo and TMS.
6. [*]:
(a) [*];
(b) [*];
(c) [*]; and
(d) [*].
[*]. TiVo may display its own and any third party logos in association with
TiVo's services, provided that such display is not likely to cause confusion as
to the source of TMS Licensed Data, nor confusion as to which products and
services are provided by TMS. The parties will negotiate in good faith any
changes to the [*] set forth in this Section 6. In the event that TMS reasonably
deems such display likely to confuse consumers, TiVo shall revise the display
layout such that it eliminates such likelihood of confusion, at the written
request of TMS; in the event of such revision, TMS will forego any legal claims
against TiVo arising out of the display prior to revision. TMS waives, for
purposes of this Agreement only, any claim or complaint that the design in
Exhibit D is likely to cause confusion. Additionally, notwithstanding the
foregoing, TiVo cannot guarantee or be held responsible for whether MVPDs agree
to implement [*] in the manner as described in this Section 6.
7. PRICING AND PAYMENT.
(a) Pricing. During the Initial Term (defined in Section 9 of this Agreement),
TMS agrees to provide TiVo all TMS Licensed Data [*]for the fees referenced in
Exhibit A attached hereto; TiVo reserves the right to receive the TMS Licensed
Data [*]for the fees specified in Exhibit A. If TiVo elects to enter into the
Final Term, then the TMS Data Products to be included as part of the TMS
Licensed Data for that Final Term will exclude [*]. Such Final Term New
Development Products will be provided to TiVo at [*], unless otherwise agreed.
TiVo may make changes in the territories for which it elects to receive products
by providing [*] written notice, except that the U.S. territory is not optional.
(b) Monthly Billing and Payment; Late Fees. In exchange for the licenses to the
TMS Licensed Data granted in this Agreement and for the TMS Services provided,
TiVo will pay TMS the relevant fees set forth in Exhibit A (as may be amended or
modified by mutual agreement of the parties).

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Upon receipt of TiVo's monthly TiVo-Owned Subscriptions reports (described in
Section 7(c) below), TMS will bill TiVo calendar monthly and TiVo will pay all
undisputed amounts within forty-five (45) days after receipt of an invoice. Late
payments will be assessed an interest charge of 1% per month. TMS, in its sole
discretion, may terminate this Agreement and/or cease providing TMS Licensed
Data to TiVo if TiVo fails to pay any undisputed amounts within ninety (90) days
after TiVo receives notice from TMS of a payment delinquency.
(c) [*]. Within [*] after the end of each [*], TiVo will [*]. TiVo represents
and warrants that it will use commercially reasonable efforts to [*]. TiVo has
the right to [*]. If a [*] exists at the expiration or termination of this
Agreement, TMS will issue TiVo a payment in the amount [*] within thirty (30)
days of such expiration or termination.
(d) Taxes. TiVo must pay all applicable taxes (including without limitation
sales and use taxes) associated with delivery to, and use by, TiVo of the TMS
Licensed Data.
(e) Credits/Refund. If, for one or more days, TMS (i) fails to deliver the
entirety of the TMS Licensed Data, (ii) delivers the TMS Licensed Data in a
corrupted or unusable manner [*], or (iii) fails to meet the data quality
requirements set forth in Section 8, then TMS must credit TiVo [*], multiplied
by the number of days that the aforementioned problem occurred. If a credit
exists at the time of expiration or termination of this Agreement, TMS will
promptly refund the amount of such credit to TiVo.
8. DATA QUALITY/PROBLEM RESOLUTION; TECHNOLOGY INITIATIVES.
(a) Data Quality. TMS must meet the following standards for the TV Schedules and
other TMS Licensed Data where reasonably applicable:
(1)    
TMS will use commercially reasonable efforts to ensure that the TMS Licensed
Data is accurate.

(2)    
[*].

(3)    
[*].

(4)    
[*].

(5)    
[*].

(6)    
[*]

(7)    
[*].

(8) [*].
(b) Problem Response and Resolution. TMS will provide email, voicemail and live
on-call support to TiVo to help support and address TiVo's concerns and
questions regarding the TMS Licensed Data and TMS Services. TMS shall use
commercially reasonable efforts to: (i) respond to TiVo's initial contact within
one hour during TMS' normal business hours (7:00 am EST to 5:30 pm EST, Monday
through Friday, excluding holidays) and within eight hours during holidays,
weekends and outside of TMS' normal business hours; (ii) resolve problems
related to lineups and schedules within 24 hours after receipt of TiVo's initial
call; and (iii) resolve problems related to real-time products or provide an
explanation with a timeline for resolution, within one hour after receipt of
TiVo's initial call.
(c) Recurring Problems. With respect to errors TiVo deems in good faith to be
recurring, TiVo may provide to TMS specific written descriptions thereof. TMS
shall, within [*] of TiVo's notification: (i) investigate such errors, (ii)
report to TiVo an explanation for such errors, and (iii) if errors are
reasonably attributable to TMS, TMS will provide a firm schedule date for the
resolution of such errors. TMS will resolve such errors in accordance with such
schedule at no cost to TiVo and TMS will act cooperatively to resolve these
matters

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

in good faith.
(d) Quality Discussions and Enhancement Requests. The parties will conduct data
quality discussions on at least a [*] basis. The objective of these discussions
will be to share knowledge with the intent of discovering and reducing potential
errors in, and enhancing, the TMS Licensed Data. The data quality discussions
will occur as long as TiVo feels they are necessary.
(e) Late Data Delivery. If the daily data download to TiVo is not expected to be
available until after [*], TMS will send notification of this situation to
bc-tms-notify@tivo.com as soon as TMS has knowledge of the situation.
(f) Account Management. TMS will maintain up-to-date documentation regarding
TiVo's specifications and business processes and, for all new TMS employees
servicing TiVo's account, will train such employees on TiVo's specifications and
business processes. TMS will share such documentation with TiVo on or before the
Effective Date, and thereafter upon TiVo's request but not less than once per
year. TMS will also have an introductory meeting with TiVo for new TMS employees
servicing TiVo's account.
(g) Development Initiatives.
(1) Development Requests: TiVo may request, in writing, quality improvements and
other enhancements to the TMS Licensed Data (“Development Requests”). [*]. TiVo
can provide a relative priority of a given Development Request, and in the case
of multiple pending requests, TMS will follow such priority in responding.
Notwithstanding the foregoing, TiVo may change the priority of or withdraw any
pending Development Request until such time as TMS begins work on the
corresponding “Scope Document” (defined below).
(2) Response/ Scope Documents: TMS will respond in writing to each Development
Request by providing TiVo with a high-level scope document (“Scope Document”).
[*].
If TiVo makes multiple Development Requests, TMS will provide Scope Documents
sequentially, every [*], until TMS has responded to all such requests. If TMS
poses questions to TiVo in response to a Development Request, [*].
(3) Development: After TiVo receives a Scope Document, TiVo may request in
writing that TMS proceed with the development. TMS, in turn, will use
commercially reasonable efforts to implement development requests. Prior to TMS
commencing work on a development initiative, the parties will mutually agree
upon acceptance standards and the scope of the project in writing. [*].
(4) Priority. After receipt of a Scope Document, TiVo will communicate in
writing the order in which initiatives should be prioritized for TMS delivery.
TMS will make best efforts to schedule delivery based on these priorities, but
may alter the order based on previously committed development roadmaps. TiVo may
reprioritize or withdraw requests at any time, in writing, with the exception
that once development for a committed request begins, that request may not be
reprioritized or withdrawn. [*].
(5) [*]. TMS will use best efforts to deliver products to TiVo in the amount of
time TMS scoped. [*].
(6) [Section intentionally left blank]
(7) General: TiVo and TMS will meet quarterly to review TiVo request priorities,
delivery schedules and status, and TMS development roadmaps. Once accepted by
TiVo, such development initiatives shall be

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

deemed TiVo Development Initiative Projects.
9. TERM. Unless terminated in accordance with this Section 9 or as otherwise
provided in this Agreement, the initial term of this Agreement begins on the
Effective Date and ends five (5) years thereafter (“Initial Term”). TiVo may
renew this Agreement for an additional term of four (4) years (“Final Term”) by
providing written notice by letter to TMS at Tribune Media Services, Inc.,
Attention: Vice President of Finance, 40 Media Drive, Queensbury, New York
12804, with copy to General Counsel, Tribune Company, 435 N. Michigan Ave.,
Suite 600, Chicago, IL 60611, at least [*] before the end of the Initial Term.
“Term” means Initial Term and Final Term, as applicable.
TMS may terminate this Agreement in the case of a material breach by TiVo of
Section 2(Grants of License), 3(License Restrictions), 7(Pricing and Payment),
and/or 13(Confidentiality Obligations) provided that TMS provides TiVo with
written notice of such breach, and there is no cure within [*] from the date of
such notice. If a notified breach takes more than [*] to cure despite good faith
efforts, and TiVo is working diligently and in good faith to remedy such breach,
then the cure period will be extended [*]. TiVo may terminate this Agreement in
the case of [*] provided that TiVo has given TMS written notice of such breach,
and there is no cure within [*] from the date of such notice.
10. INDEMNIFICATION.
(a) By TMS. TMS shall indemnify, defend and hold harmless TiVo and its officers,
directors, employees, representatives and agents from and against any and all
third party claims, damages, costs and expenses (including reasonable
out-of-pocket attorneys' fees) arising out of or relating to any allegation that
the TMS Licensed Data, TMS Data Products, or TMS Services, as provided by TMS or
modified with TMS' consent or at TMS' direction, infringes or otherwise violates
any third party's patent, trademark, copyright, trade secret, right of
publicity, or other intellectual property or personal right; except, however, to
the extent that such allegation arises out of any edits, modifications or
alterations TiVo (or any TiVo Licensee, TiVo Commercial Partner, or TiVo
Promotional Partner) makes to the TMS Licensed Data beyond those permitted in
section 3(d) without TMS' written consent. If TMS believes that a claim of
infringement is likely, then TMS may modify the Allegedly Infringing TMS
Licensed Data so that a claim of infringement is no longer likely. If TMS
receives written notice of an alleged infringement, then TMS may: (i) modify the
Allegedly Infringing TMS Licensed Data so that it no longer infringes, or (ii)
if such modifications cannot be obtained using commercially reasonable efforts
and on commercially reasonable terms, terminate this Agreement upon notice to
TiVo.
(b) By TiVo. TiVo shall indemnify, defend and hold harmless TMS and its
officers, directors, employees, representatives and agents from and against any
and all third party claims, damages, costs and expenses (including reasonable
out-of-pocket attorneys' fees) arising out of or relating to: any suits or
actions alleging that any electronic product or service (including the TiVo
Service and TiVo Commercial Service) in which TiVo or a TiVo Commercial Partner
uses or incorporates the TMS Licensed Data (an “Allegedly Infringing TiVo
Service”), or that any edits, modifications or alterations beyond those
permitted in section 3(d) without TMS' written consent, infringes or otherwise
violates any third party's patent, trade secret, copyright, trademark or other
intellectual property right. If TiVo believes that a claim of infringement is
likely, then TiVo may modify or cause the TiVo Commercial Partner to modify the
Allegedly Infringing TiVo Service so that a claim of infringement is no longer
likely. If TiVo receives written notice of an alleged infringement, then TiVo
may: (i) modify or cause the TiVo Commercial Partner to modify the Allegedly
Infringing TiVo Service so that it no longer infringes, or (ii) if such
modifications cannot be obtained using commercially reasonable efforts and on
commercially reasonable terms, terminate this Agreement upon notice to TMS.
(c) General. Any indemnification provided under this Agreement is conditioned
upon (i) the indemnitee

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

providing the indemnitor with prompt written notice of any claim, provided,
however, that failure to provide prompt notice does not relieve the indemnitor
of its indemnification obligations unless such failure materially prejudices the
defense of such claim;
(ii) the indemnitee permitting the indemnitor to assume and control the defense
and settlement of such claim; and (iii) the indemnitee fully cooperating in the
defense or settlement of such claim. The indemnification provisions of this
Agreement survive expiration or termination of this Agreement.
 
11. LIMITATION OF LIABILITY.
(a) TiVo acknowledges TMS' assertion that the TMS Licensed Data is produced by
TMS in good faith from information compiled and supplied by unrelated third
parties. EXCEPT AS PROVIDED IN SECTION 8 (Data Quality), TMS PROVIDES THE TMS
LICENSED DATA ON AN “AS IS” BASIS, MAKES NO EXPRESS OR IMPLIED WARRANTIES
REGARDING THE TMS LICENSED DATA, AND DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE. TIVO'S DAMAGES FOR BREACHES OF SECTION 8
SHALL BE CAPPED AT [*] THE FEES PAYABLE BY TIVO DURING THE PRECEDING TWELVE
MONTHS UNDER THIS AGREEMENT OR THE PRECEDING AGREEMENT HAVING AN EFFECTIVE DATE
OF MARCH 1, 2004 FOR THE NONCOMPLIANT DATA.
(b) TMS will not be liable for any loss or damage accruing to TiVo by reason of
non-delivery, delay or interruption in delivery of TMS Licensed Data due to
circumstances beyond the control of TMS, which shall include without limitation,
failure of communication equipment. EXCEPT FOR INTENTIONAL MISCONDUCT OR GROSS
NEGLIGENCE, EXCLUDING THE REMEDY SET FORTH IN SECTION 11(a), AND EXCLUDING EACH
PARTY'S INDEMNIFICATION OBLIGATIONS UNDER SECTION 10 (Indemnification) OF THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY'S LIABILITY TO THE OTHER EXCEED THE
AMOUNT PAID BY TIVO TO TMS DURING THE PRECEDING TWELVE (12) MONTHS UNDER THIS
AGREEMENT OR ITS PREDECESSOR HAVING AN EFFECTIVE DATE OF MARCH 1, 2004.
(c) EXCEPT FOR INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OR PURSUANT TO THEIR
RESPECTIVE INDEMNIFICATION OBLIGATIONS, IN NO EVENT WILL TMS OR TIVO BE LIABLE
FOR INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OR LOST-PROFIT DAMAGES UNLESS
LOST PROFITS ARE PROVEN AS ACTUAL DAMAGES.
12. PROPRIETARY INTEREST. TiVo acknowledges that, as between TiVo and TMS, TMS
owns all copyrights and other proprietary rights in and to the TMS Licensed
Data. TiVo does not, by virtue of this Agreement or by virtue of its access to
the TMS Licensed Data, obtain any copyright or other proprietary right or
interest in or to the TMS Licensed Data except the rights specifically granted
to TiVo herein.
13. CONFIDENTIALITY OBLIGATIONS.
(a) Confidential Information. During the Term of this Agreement, each party may
receive Confidential Information (as hereinafter defined) belonging to the other
party (the “disclosing party”) and may not use such Confidential Information
except as set forth in this Agreement. Each receiving party shall disclose
Confidential Information of the disclosing party only to its employees or agents
who are required to have such information for the receiving party to carry out
the transactions contemplated by this Agreement and who have been advised of the
obligations set forth in this Section 13. The receiving party shall promptly
notify the disclosing party of any actual or suspected misuse or unauthorized
disclosure of the disclosing

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

party's Confidential Information. For purposes of this Agreement, “Confidential
Information” of a disclosing party means any information or material that the
other party designates as confidential (including without limitation the terms
and conditions of this Agreement) unless such information or material (i) is or
becomes publicly known through no wrongful act of the receiving party, (ii) is
received from a third party without restriction and without breach of any
confidentiality obligation to the other party, or (iii) is independently
developed by the receiving party without any use of the Confidential
Information, as demonstrated by files created as of the time of such independent
development.
(b) Compelled Disclosures. If a receiving party is compelled by law, regulation
or a court of competent jurisdiction to disclose any of the other party's
Confidential Information, the receiving party will promptly notify the
disclosing party so that it may seek a protective order or other appropriate
remedy.
The receiving party agrees to cooperate at the disclosing party's expense in
seeking such order or other remedy. If disclosure is ultimately required, the
receiving party will furnish only that portion of the Confidential Information
that is legally required, exercise reasonable efforts to obtain assurance that
it will receive confidential treatment, and continue to treat such Confidential
Information in accordance with this Section 13.
(c) Confidentiality of Agreement. Each party agrees that the terms and
conditions of this Agreement will be treated as the other party's Confidential
Information; provided, however, that each party may disclose the terms and
conditions of this Agreement: (i) as required by any court or other governmental
body; (ii) as otherwise required by applicable law; (iii) to legal counsel of
the parties; (iv) pursuant to the rules and regulations of any stock association
or exchange on which the party's stock is traded; (v) in confidence, to
accountants, banks, and financing sources and their advisors; (vi) in
confidence, in connection with the enforcement of this Agreement or rights under
this Agreement; or (vii) in confidence, in connection with a merger or
acquisition of one of the parties or proposed merger or acquisition of one of
the parties. Neither party shall issue any statement or communication to any
third party (other than their respective agents) regarding the subject matter of
this Agreement, including, if applicable, the termination of this Agreement and
the reasons therefor, without the consent of the other party, which consent will
not be unreasonably withheld, except that this restriction is subject to the
parties' obligations to comply with applicable securities laws (and in such
event each party must use reasonable efforts to provide the other party with a
copy of any such statement or communication in advance of such issuance). For
the purpose of clarity, the parties may disclose in confidence the terms,
conditions and existence of this Agreement to any third parties as necessary to
fulfill their respective obligations, and exercise their respective rights under
this Agreement. If TiVo uses a third party with whom it needs to share
Confidential Information for development purposes, TiVo will require that the
third party be subject to the same terms and conditions set forth in this
Agreement.
(d) With TMS Competitors, TiVo may not [*]. Notwithstanding the foregoing, TiVo
is free to: (i) offer opinions about the TMS Licensed Data, (ii) share TMS
Confidential Information with [*], or another [*], only to the extent necessary
to facilitate integration of the TiVo Service, and (iii) share TiVo Service
specifications regarding data needs.
14. POST TERMINATION.
(a) Wind-Down Rights. Upon termination or expiration of this Agreement for
reasons other than nonpayment or TiVo's breach of its license grant restriction
or under Section 10(a)(i) and 10(a)(ii), TMS will continue to provide TiVo with
TMS Licensed Data at TiVo's written request at the rates specified in this
Agreement and in accordance with the terms and conditions of this Agreement, for
[*] following such termination or expiration. Subject to the other terms and
conditions of this Agreement, in particular Section 13 (Confidentiality), TiVo
may, during such wind-down period, map TMS Unique IDs with another data

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

provider's IDs for the purpose of transitioning to such data provider as a
substitute for the supply of TMS Licensed Data.
(b) Termination of Rights. On termination or expiration of this Agreement: (i)
all rights granted by TMS under this Agreement (except for Section 14(a), as
applicable, or the survival provisions set forth in Section 20 as applicable)
shall immediately terminate, (ii) within [*] after such termination, TiVo shall
[*]; (iii) once [*] have passed from such termination, TiVo will [*]; and (iv)
TiVo shall, [*] after such termination, return to TMS any software or other
materials provided by TMS under this Agreement or certify that TiVo has
destroyed such materials.
(c) Purge from Customer's Devices Not Required. Notwithstanding anything herein
to the contrary, upon termination or expiration of this Agreement, TiVo shall
not be required to purge the TMS Licensed Data from any of TiVo's customers'
consumer devices to which TiVo supplied TMS Licensed Data during the Term of
this Agreement.
 
15. GOVERNING LAW; VENUE. This Agreement is governed by and interpreted under
the laws of the state of Illinois, excluding Illinois' choice of law rules. Any
suit, action or proceeding arising out of or relating to this Agreement must be
brought exclusively in the state or federal courts located in Chicago, Illinois.
Both parties hereby irrevocably consent to jurisdiction and venue in the state
and federal courts located in Chicago, Illinois for purposes of any suit, action
or proceeding arising out of or relating to this Agreement.
 
16. ASSIGNMENT. Neither party is allowed to assign its rights under this
Agreement without the other party's written consent, except in the event of a
change of ownership or change of Control of either party, including without
limitation by way of merger, consolidation or sale of all or substantially all
of the assets or equity of the party or of the parent or ultimate parent entity
of such party (“a Change of Control”), in which case no such consent shall be
required; provided however in the event of such change in Control resulting in
ownership or control of TiVo by a company on Exhibit F or of TMS by a company on
Exhibit E, the other party may immediately terminate this Agreement. At any time
during the Term, TMS may add one or more companies to Exhibit F if the company
meets the definition of “Subsequent Competitor” as defined in Section 1(m); for
the sake of clarity, additions to Exhibit F by TMS will not affect any other
provisions of this Agreement except this Section 16. TiVo may add one or more
companies to Exhibit E at any time during the Term if the company meets the
criteria defined further below. Each party's rights and obligations pursuant to
this Agreement and any amendments thereof will bind and inure to the benefit of
such party's permitted successors or assignees.
In the event TMS terminates this Agreement pursuant to Section 16, such
termination shall not take effect until one year after the close of such Change
of Control transaction (the “Transition Period”), or sooner if TiVo notifies TMS
that it no longer desires to use TMS data for mapping during the Transition
Period. During this Transition Period, TMS will allow mapping as provided in
paragraph 14(a), except that that mapping period will be for 365 days, provided
that during this time TiVo will maintain its confidentiality obligations by
creating confidentiality procedures such that the newly controlling or owning
party shall be treated as a TMS Competitor for purposes of paragraph 13(d).
During the Transition Period, TMS shall continue to license to TiVo only the TMS
Licensed Data that TiVo is licensing on the date of termination notice. Once TMS
notifies TiVo of termination, all Section 8 development initiatives shall cease.
At the end of the Transition Period, TiVo will purge all TMS Licensed Data and
provide TMS with reasonable proof of such destruction to TMS.
TiVo can name as an additional company on Exhibit E only companies that meet one
or more of the following criteria: (i) [*]; or (v) any entity controlling,
controlled by or under common control with any of the companies named on Exhibit
E.

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 
17. PUBLICITY. TMS has the right to use the name of TiVo in publicity,
advertising, and sales promotion with the prior written consent of TiVo, such
consent not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, TMS will not be required to obtain TiVo's prior written consent to
include TiVo's name in public lists of TMS clients.
18. NO JOINT VENTURE CREATED. Nothing in this Agreement and its performance may
be construed as creating a joint venture, partnership or agency between TiVo and
TMS.
19. ENTIRE AGREEMENT. This Agreement and its Exhibits contain the entire
understandings of TMS and TiVo concerning the subject matter hereof, and
supersede and cancel all prior understandings, agreements, representations
(whether oral or written) between TMS and TiVo regarding the subject matter
hereof, including the Television Listings Data Agreement dated March 1, 2004 and
any amendments and addenda thereto, as well as the original Agreement on May 14,
2007 and the amendment of November 15, 2007 and the First Amendment entered into
as of June 1, 2009. Notwithstanding the foregoing, (i) the Letter Agreement
effective March 23, 2010 concerning Gracenote DVD Cover Art independently
survives this Agreement and will continue to apply in reference to this
Agreement, and (ii) all other letter agreements or development initiative
agreements between the parties, including by way of example, the Letter
Agreement of October 1, 2009 with TMS and Blockbuster Inc., shall carry forward
in full force and effect. In the event of a conflict between the provisions of
this Agreement and any exhibits hereto, the terms of this Agreement prevail.
Neither party is bound by, and each party specifically objects to, any term,
condition or other provision that is different from or in addition to the
provisions of this Agreement (whether or not it would materially alter this
Agreement) and which is proffered by the other party in any correspondence or
other document, unless the party to be bound thereby specifically agrees to such
provision in writing. This Agreement may only be amended by a subsequent writing
signed by an authorized representative of TMS and TiVo.
20. SURVIVAL. Notwithstanding anything contained herein to the contrary,
Sections 7, 10 through 15 and 19 through 22 and any other provision for which
survival is equitable will survive any termination or expiration of this
Agreement.
 
21. WAIVER. Neither the failure of either party to insist upon or enforce strict
performance by the other party of any provision of this Agreement or the
failure, delay or omission by either party in exercising any right with respect
to any term of this Agreement, will be construed as a waiver or relinquishment
to any extent of either party's right to assert or rely upon any such provision
or right in that or any other instance.
 
22. FORCE MAJEURE. Neither party shall be liable for failing or delaying
performance of its obligations resulting from any condition beyond its
reasonable control, including but not limited to, governmental action, acts of
terrorism, earthquake, fire, flood or other acts of God, labor conditions, power
failures, and Internet disturbances.

--------------------------------------------------------------------------------

 

 
 
In Witness Whereof, the undersigned have executed this Agreement on the dates
indicated.
 
Accepted by:                        Accepted by:
 
TiVo Inc.                        Tribune Media Services, Inc.
 
Signature: /s/ Dan Phillips            Signature:                    
 
Printed Name: Dan Phillips            Printed Name:     James D. (Jay)
Fehnel    
 
Title: SVP Engineering & Operations         Title: Sr. Vice President and COO,
Entertainment Products
 
Date: 11/17/2010            Date:            12/7/2010        
 
Phone:_______________________________    Phone: __________________________
 
Fax: ________________________________    Fax: _______________________________
            

--------------------------------------------------------------------------------

 

EXHIBIT A
TMS LICENSED DATA AND FEES
(Pricing)
 
TMS Licensed Data licensed by TiVo and provided by TMS under this Agreement
includes the following products and services for which the following fees (in
U.S. dollars) apply:
Products [*] 
Fees: Listed Below
 
 
[*]
[*]
Products [*]
Fees: Listed below
 
[*]
[*]
 
[*]
[*]
 
Products [*]
Fees: Listed below
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 

 
For all [*] must be made by an authorized TiVo representative in writing, which
may be via email.
 
Additional Terms:
 
1)    
Commencing on June 1, 2009, TMS [*]. Services include those received prior to
June 1, 2009 and add all DVB Triplet information.

2)    
Commencing on June 1, 2009, [*]. Additional [*] as specified above.

3)    
[*].

4)    
After the Initial Term, either party may, by providing written notice to the
other [*], terminate the portion of the Agreement in points 1 through 3 of the
additional terms above concerning [*].

 
5)    
TiVo will reasonably provide TMS the [*].

6)    
Notwithstanding anything to the contrary in this Agreement, [*].

 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

EXHIBIT B
INITIAL DEVELOPMENT INITIATIVE REQUESTS
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit C
TMS Data Products (as of the Effective Date)
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit D
Joint Attribution Examples
 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit E
“TiVo Competitors”
 
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Exhibit F
“TMS Competitors”
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 

Exhibit G
G1 Examples of Grid Guides
 
G2: Examples of scheduling data not considered Grid Guides
 
 
 
 
 
 